Title: To Thomas Jefferson from Anonymous, 24 March 1825
From: Anonymous
To: Jefferson, Thomas

The University of VirginiaBot of J Bohn(Books omitted in former Shipment or order’d subsequently)Stephani Thesaurus, Valpy, Parts 30, 31 18/116Paris’s Pharmacologia 2 vols 8vo new ed 30/16Euleri Calculus Integralis 3 vols 4to rasc4146Half binding Do @11/6136Gurney’s Saxon Chronicle 8vo extremely scarce, & cannot any longer be purchased}—presented by Miss Gurney—Binding Do Calf saper extra.46Psalterium Anglo-Saxonicum, Spelman 4to very rare}1116Johnson’s Dictionary by Todd, 4 vols 4to sells 11/11/0out of print.}88Binding Do Calf gilt22Crescembeni Storia della Poesia 4 vols 12mo sells 1/8/0.}16Half bindg Do6Herrera Historia de los Hechos de los Castellanos 8 vols in 5. folio. best edit.}77complete, very scarce.Passionei Lexicon Hebraicum 2 vols folio, fine copy, calf,}3Casaubon de Lingua Anglo-Saxonica 12mo scarce.}106Trotter Brocketts Glossary 12mo9Pegge’s Suppt to Grose v Provencial Glossary 8vo}26Noizes Saint Paul Fortification 2 vols 8vo hfbd. sells 36/.}10£33170TotalsGerman Acct273113French Acct10100English Acct3317040883Drawback received2910£37973The University of Virginia1825Bot of J Bohn(Books shipped from HavreDictionnaire des Sciences Medicales, 60 vols}188vo sells 27.0.0Binding Do @1/6410Dictionnaire Botanique & Pharmaceutique}182 vols 8vo1/7/0Binding Do@1/63Hany Tracte de Crestallographie, 2 vol. & Atlas of Plates in 4to2/5/0}110Binding Do@1/6& & Atlas.3/666Bailly Histoire de l’Astronomie Ancienne Moderne & Orientale, 5 vols 4to scarce}44Binding Do @3/6176Boucharlat, Mecanique, 8vo6Binding Do16—Theorie des Courbes & des Surfaces 8vo5Binding Do16Delambre, d’un Arc du Meridien 4to6Bindg Do36—Tables du Bureau de Longitude & Nouvelles Tables 2 vols 4to}110Binding Do 2 vols in 136—Tables Elliptiques du Satellites de Jupiter 4to}10—Binding Do36Burckhardt & Borda Tables de la Lune 4to9Binding Do36Dupen Developpemens de Geometrie 4to16Binding Do36Delambre Astronomie theor. & pract. 3 vol. 4to33Binding Do3/61063950Fischer Mecanique Physique 8vo6Binding Do16Bossut Hist: des Mathematiques 2 vols12Bindg Do3Francouer Statique 8vo3Binding Do16Garmer Cours de Mathematique 11 vols215Binding Do in 8 vols@ 1/612Journal de l’Ecole Polytechnique}7719 vols 4toBinding Do in 8 vols@3/618La Caille Leçons d’Optique 8vo5Bindg Do16La Croix Traité complet du Calcul Intgr. & Differential 3 vols 4to}310Binding Do@3/6106La Grange Calcul des Fractions 8vo76Binding Do16—Resolution des Equations Numeriques 4to15Binding Do36La Place Systême du Monde 2 vols 8vo14Binding Do@3/63Le Gendre Calcul Integral 3 vols 4to3136Bindg Do @ 3/6106Monge Application de l’Analyse a Geom. 4to14Half bindg Do (out of print)26—Geométrie Descriptive 4to15Binding Do36—Statique 8vo36Binding Do16Prony Mecanique Analytique 2 vol 4to114Binding Do 2 vols in 1.36Arago & Biot Voyage Astronomique 4to14Bindg Do366946Royou Histoire de France, 6 vols 8vo116Binding Do@1/69Ferrand Esprit de l’Histoire 4 vols 8vo very scarce14Binding Do Calf extra@2/610Teraboschi Storia della Litteratura 20 vols3Binding Do in 10 vols 8vo@1/615Genguiné Histoire Litteraire d’Italie 9 vol. 8vo scarce.310Binding Do in 5 vols@1/676Fleury Traité du Choix des Etudes 12mo bound5La Harpe Cours de litterature 18 vols 18mo2Binding Do in 9 vols @ 1/2106Bulles Memoires de la Langue belliques 3 vols folio. very scarce4Binding Do@8/14Port Royal Grammaire General, Duclos, 85Binding Do16Roubaud Synonyme Français, 4 vols 8vo16Binding Do1/66La Veaux Dict des Difficultés Grammat.}182 vols 8vo1/7/0Half binding Do@1/63Guizot Dict. des Synonymes 2 vols 8vo12Half binding Do@1/63Moréri Dictionnaire Historique, 10 vol. folio. best edit. calf, neat.}6Cohorn Nouvelle Fortification, 8vo fig. scarce1898180Large Case, packing & roping1.11.6Cartage & Expenses in Paris10.62210100